Case: 17-40692       Document: 00514377476         Page: 1     Date Filed: 03/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                     No. 17-40692                                FILED
                                   Summary Calendar                          March 7, 2018
                                                                            Lyle W. Cayce
Consolidated with 17-40689
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MELVIN MALDONADO-GUEVARA,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-1387-1
                             USDC No. 5:17-CR-105-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Melvin Maldonado-
Guevara has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967) and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Maldonado-Guevara has not filed a response. We have


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-40692    Document: 00514377476     Page: 2   Date Filed: 03/07/2018


                                 No. 17-40692
                               c/w No. 17-40689

reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeals present no non-
frivolous issue for appellate review. Accordingly, the motion for leave to with-
draw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEALS ARE DISMISSED. See 5th Cir. R. 42.2.




                                       2